                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

MICHAEL CARMON,                                        )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:18-CV-433-D
PAULA DANCE, PITT COUNTY,                              )
TRAVELERS CASUALTY AND SURETY                          )
COMPANY OF AMERICA, and JOHN DOE,                      )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that on November 11, 20218, plaintiff filed
and Amended Complaint and terminated John Doe as a party.


IT IS FURTHER ORDERED that on February 26, 2019, the court GRANTED IN PART
defendants' motion to dismiss [D.E. 26], DISMISSED Carmon's Title VII retaliation claim,
and DISMISSED Pitt County from the action.


IT IS FURTHER ORDERED that the court GRANTS defendants' motion for summary
judgment [D.E. 49]. Defendants may file a motion for costs in accordance with the Federal
Rules of Civil Procedure and this court's local rules.



This Judgment Filed and Entered on January 22, 2021, and Copies To:
James E. Haiston, Jr.                                  (via CM/ECF electronic notification)
Frederick Hughes Bailey, III                           (via CM/ECF electronic notification)
Scott C. Hart                                          (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
January 22, 2021                                       (By) /s/ Nicole Sellers
                                                                Deputy Clerk




            Case 5:18-cv-00433-D Document 65 Filed 01/22/21 Page 1 of 1
